ICJ_074_TransborderArmedActions_NIC_HND_1988-03-31_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA vy. HONDURAS)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER OF 31 MARCH 1988

1988

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES ACTIONS ARMEES
FRONTALIERES ET TRANSFRONTALIERES

(NICARAGUA c. HONDURAS)

DEMANDE EN INDICATION DE MESURES
CONSERVATOIRES

ORDONNANCE DU 31 MARS 1988
Official citation:

Border and Transborder Armed Actions (Nicaragua v. Honduras),
Provisional Measures, Order of 31 March 1988,
LCJ. Reports 1988, p. 9.

Mode officiel de citation:

Actions armées frontalières et transfrontalières (Nicaragua c. Honduras),
mesures conservatoires, ordonnance du 31 mars 1988,
C.J. Recueil 1988, p. 9.

 

Sales number 5 4)
N° de vente :

 

 

 
1988
31 March
General List
No. 74

INTERNATIONAL COURT OF JUSTICE
YEAR 1988

31 March 1988

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA y. HONDURAS)

REQUEST FOR THE INDICATION OF PROVISIONAL
MEASURES

ORDER

The President of the International Court of Justice,

Having regard to Articles 41 and 48 of the Statute of the Court,
Having regard to Articles 73 and 74 of the Rules of Court,

Having regard to the Application filed by the Republic of Nicaragua in
the Registry of the Court on 28 July 1986, instituting proceedings against
the Republic of Honduras,

Having regard to the Order made by the Court on 22 October 1986 by
which the Court, taking note that the Government of Honduras had in-
formed the Court that in its view the Court had no jurisdiction over the
matters raised by the Application, decided that the first pleading should
be a Memorial by Honduras dealing exclusively with the issues of juris-
diction and admissibility, and that Nicaragua should in reply submit a
Counter-Memorial confined to the same issues;

Whereas a Memorial and Counter-Memorial on the issues of jurisdic-
tion and admissibility were duly filed within the time-limits fixed by the
Court therefor, and the case became ready for hearing on 23 June 1987,
but the opening of the oral proceedings has been adjourned, by agreement
between the Parties with the approval of the Court;

4
10 ARMED ACTIONS (ORDER 31 ITI 88)

Having regard to the request dated 21 March 1988, and filed in the
Registry the same day, whereby the Republic of Nicaragua, relying on
Article 41 of the Statute and Article 73 of the Rules of Court, requested
the Court to indicate “the interim measures of protection appropriate
in the circumstances resulting from the recent actions of the Honduran
Government directed against the armed forces and territorial sovereignty
of Nicaragua”, and specified, in accordance with Article 73, paragraph 2,
of the Rules of Court, the measures requested;

Whereas a certified copy of the said request was forthwith transmitted
by the Registrar to the Government of Honduras, and on 24 March 1988
the Registrar informed the Parties that the President of the Court would
hold a meeting with the Agents, on 29 March 1988 (subsequently post-
poned to | April 1988), in order to ascertain their views on the procedure,
and recalled that the decision on such a request was required to be reached
as a matter of urgency, and that the Court or the President was required by
the Rules of Court to fix a date for a hearing on the request;

Whereas by a letter dated 31 March 1988, and received in the Registry
the same day, a copy of which was forthwith transmitted by the Registrar
to the Agent of Honduras, the Agent of Nicaragua informed the Court
that, for the reasons set out in his letter, the Government of Nicaragua had
instructed him to withdraw the request for the indication of provisional
measures;

Places on record the withdrawal by the Republic of Nicaragua of its
request for the indication of provisional measures.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this thirty-first day of March, one thousand
nine hundred and eighty-eight, in three copies, one of which will be placed
in the archives of the Court and the others transmitted to the Government
of the Republic of Nicaragua, and the Government of the Republic of
Honduras, respectively.

(Signed) José Maria RUDA,
President. .

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
